 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDEsgroValley,Inc.andRetail Clerks Union, Local770, affiliated with Retail Clerks International As-sociation,AFL-CIO.Cases3 1-RM-80,31-RM-81, and 3 1-RM-82January 10, 1968DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAUpon petitions- duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Max Stein-feld of the National LaborRelationsBoard. Fol-lowing the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series8, as amended, and by direction of the RegionalDirector for Region 31, this case was transferredto the National Labor Relations Board for decision.A brief was timely filed by the Union.Pursuant to the provisions of Section 3(b) oftheAct, the Board has delegated its powers inconnection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings madeat the hearing and finds that they arefree from prejudicial error.I They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The parties stipulated, and we find, that theEmployeris engagedin commerce within the mean-ing of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labororganizationinvolved claims torepresent certain employees of the Employer.3.Questions affectingcommerceexist concer-ning the representation of certain employees of theEmployer within themeaningof Sections 9(c)(1)and 2(6) and (7) of the Act.24.The Petitionerseeks electionsin separateunits of itsemployeeslocated at certain WhiteFront stores. The Unioncontendsthat the unitsiThe Union argues that the Employer did not have reasonable groundsfor believing that it lacked majority status as required byUnited StatesGypsum Co,157 NLRB 652. At the hearing the Umon attempted toshow the Employer's attitude with regard to the negotiations between thepartiesThe Hearing Officer refused to permit the Union to cross-ex-amine the Employer as to this matter, and referred to the Board theUnion's request that administrative notice be taken of certain letters pur-porting to show the Employer's attitude. These letters were related to anunfair labor practice charge which was dismissed without a complaint hav-ing issued. As we have previously held, the requirement that an employermust demonstrate by objective considerations that it has some reasonablegrounds for believing that a Union has lost its majority status since its cer-tification is to be administratively determined and is not subject to litiga-tion.United States Gypsum,161 NLRB 601 Accordingly, since the Re-gionalDirector has administratively determined that the requisitprimafacieshowing has been made herein, we sustain the Hearing Officer'srefusal to allow cross-examination into this matter, and we will not, in thissought are inappropriate because the Employer andWhite Front are joint employers and only storewideunits are appropriate.White Front is a discount department store chainengaged in retail selling. The Employer-Petitioneris a separate corporation engaged in the retail saleof jewelry, camaras, photographic, supplies, and re-lated products at various locations in the WhiteFront stores. The Employer's retail business is con-ducted on a leased-department basis at the WhiteFront stores, and the relationship between WhiteFront and the Employer is governed by a licenseagreement between them.On December 16, 1964, the National LaborRelations Board issued a Decision and Direction ofElections inEsgro Anaheim, Inc.,150 NLRB 401.In that case, as here, the Union urged that WhiteFront and the Employer were joint employers, andconsiderableevidenceastothe relationshipbetween White Front and the Employer was in-troduced into that record. According to the stipula-tion of the parties, the operating conditions and thelicense agreement between the Employer and WhiteFront have not changed since 1964, and the recordof that case has been incorporated herein. Althoughthe Board held that White Front was not a joint em-ployer of the Employer's employees inEsgroAnaheim Inc., supra,theUnion contends that ajoint employer finding is required under cases de-cided subsequent toEsgro.3The Union furthercontends that the storewide unit is the only ap-propriate unit under a joint employer finding.We need not decide whether these recent casesmight warrant reexamination of the relationshipbetween the Employer and White Front, since thisisnota case where a combined unit is initiallysought. For even if the existence of a joint employerrelationship might otherwise be found appropriate,itwould not necessarily follow that the storewideunit including all leased and licensed departmentemployees would be theonlyappropriate unit.4Since no Union seeks an election in the storewideunit, the question is, simply, whether the smallerunit composed of the Employer's employees isanappropriate unit. We find that it is.proceeding, take notice of letters purporting to show the attitude of theEmployer.2Though the Union contends, as will be discussed hereinafter, that therecognized units which the Employer seeks are inappropriate, it does notcontend that it does not in fact represent employees in these units. Cf.Franz Food Products of Green Forest, Inc,137 NLRB 3403Jewel Tea Co, et al,162 NLRB 508;K-Mart Division of S SKresge Company,161 NLRB 1127;Thrift own, Inc , dlb/a Value Village,et al,161 NLRB 603,K-Mart, a Division of S. S Kresge Company, etal.,159 NLRB 256'Bargain Town U S.A. of Puerto Rico, Inc,162 NLRB 1145 See alsoUnited Stores of America and Collins Mart, Inc.,138NLRB 383;Frostco Super Save Stores, Inc.,138 NLRB 125,Normandy SquareFood Basket, Inc.,163 NLRB 369,N.L R B. v The Puritan SportswearCorp.,385 F.2d 142 (C A. 3, 1967).169 NLRB No. 13 ESGRO VALLEY, INC.The Employeris a corporate entity unrelated toWhite Frontexcept contractually.The Employercarries onwithin the frameworkof the licenseagreement an individual business under its own im-mediate supervision and control.The Employer hasthe primaryresponsibilityfor the hire,discharge,wages,fringe benefits,and supervision of its ownemployees. The record further reveals that the Em-ployer's businessareas are set off from the rest ofthe departments in the White Front stores by parti-tions, that these separate areas have their own cashregisters, that the employees of the Employer donot useWhite Front's timeclocks, and that there isno interchange of employees between the Employerand White Front. In addition to the foregoing in-dicia of separateness, we rely also on the fact thatthere is a prior history of bargaining with regard tothe requestedunits.5We find, therefore, that the following employeesconstitute separate units appropriate for the pur-'Besides collective-bargaining agreements resulting from the Board-directed elections in 1964, an earlier agreement,covering the Van Nuysunit here involved, was entered into by the Union's predecessor and theEmployer in 1960. SeeEsgro, Inc and Esgro Valley Inc,135 NLRB285, 293, andEsgro Anaheim, Inc., supraWe also note, in this regard,that the employees of other lessee-employers in the White Front storeshave been held to constitute appropriate separate bargaining units andelections have been directed in these unitsBab-Rand Company, 147NLRB247,New Fashion Cleaners, Inc.,152 NLRB 284;TriumphSales, Inc,154 NLRB 91677poses of collective bargaining within the meaning ofSection 9(b) of the Act:(1)All retail sales employees employed atEsgro Valley's facilities at 16040 ShermanWay, Van Nuys, California. excluding all otheremployees, guards, and supervisors as definedin the Act.(2)All retail sales employees employed atEsgroValley'sfacilitiesat9725LaurelCanyon Boulevard, Pacoima, California, ex-cluding all other employees, guards, and super-visors as defined in the Act.(3)All retail sales employees employed atEsgro Valley's facilities at 21300 Roscoe Bou-levard. Canoga Park, California, excluding allother employees, guards, and supervisors asdefined in the Act.[Direction of Elections 6 omitted from publica-tion.]BAn election eligibility list, containing the names and addresses of allthe eligible voters in each of the respective units in which an election ishereby directed, must be filed by the Employer with the Regional Directorof Region 31 within 7 days after the date of this Decision and Direction ofElectionsThe Regional Director shall make the lists available to allparties to the elections.No extension of time to file these lists shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe elections whenever proper objections are filedExcelsior UnderwearInc,156 NLRB 1236